Name: 2012/747/EU: Council Decision of 3Ã December 2012 on the position to be adopted, on behalf of the European Union, in the EEA Joint Committee concerning an amendment to Protocol 31 (on cooperation in specific fields outside the four freedoms) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  European construction;  research and intellectual property;  communications;  Europe;  air and space transport
 Date Published: 2012-12-05

 5.12.2012 EN Official Journal of the European Union L 333/1 COUNCIL DECISION of 3 December 2012 on the position to be adopted, on behalf of the European Union, in the EEA Joint Committee concerning an amendment to Protocol 31 (on cooperation in specific fields outside the four freedoms) to the EEA Agreement (2012/747/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 189, in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 thereto. (3) Protocol 31 to the EEA Agreement contains specific provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) Regulation (EU) No 911/2010 of the European Parliament and of the Council of 22 September 2010 on the European Earth monitoring programme (GMES) and its initial operations (2011 to 2013) (3) was incorporated into the EEA Agreement by Decision of the EEA Joint Committee No 139/2012 (4). (5) Decision of the EEA Joint Committee No 139/2012 provided for the suspension of the applicability of Regulation (EU) No 911/2010 to Iceland, until otherwise decided by the EEA Joint Committee. (6) It is appropriate to terminate the suspension of the applicability of Regulation (EU) No 911/2010 to Iceland from 1 January 2013. (7) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (8) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, in the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 December 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 276, 20.10.2010, p. 1. (4) OJ L 309, 8.11.2012, p. 21. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2012 of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Regulation (EU) No 911/2010 of the European Parliament and of the Council of 22 September 2010 on the European Earth monitoring programme (GMES) and its initial operations (2011 to 2013) (1) was incorporated into the EEA Agreement by Decision of the EEA Joint Committee No 139/2012 (2). (2) The suspension of the applicability of Regulation (EU) No 911/2010 to Iceland should be terminated. (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this termination to take effect from 1 January 2013, HAS ADOPTED THIS DECISION: Article 1 In paragraph 8c of Article 1 of Protocol 31 to the EEA Agreement, adaptation (e) shall be deleted. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the EEA Agreement (3). It shall apply from 1 January 2013. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 276, 20.10.2010, p. 1. (2) OJ L 309, 8.11.2012, p. 21. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]